DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 16 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 March 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MAKING ALUMINA/HEMATITE COMPOSITE NANOFIBERS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "aluminum hydroxide" in line1.  There is insufficient antecedent basis for this limitation in the claim.
             This rejection may be overcome by inserting the term - - oxide - - after the term “aluminum” (see claim 3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nalbandian (dissertation, “Development and Optimization of Chemically-Active Electrospun Nanofibers for Treatment of Impaired Water Sources”).
Regarding claim 1, Nalbandian (see the entire document, in particular, pages 194, 198, 199, 205 and 222) teaches a process of making alumina/hematite composite nanofibers (see page 194 of Nalbandian), including the steps of (a) preparing a polymer solution, the polymer solution including an iron precursor, acetic acid and a polymer (see pages 198 and 199 of Nalbandian); (b) adding an amount of an aluminum precursor to the polymer solution (see pages 198 and 199 of Nalbandian); and (c) electro-spinning the polymer solution and the amount of aluminum precursor to form alumina/hematite composite nanofibers (see pages 198 and 199 of Nalbandian).
             Regarding claims 2-5, see page 199 of Nalbandian.
             Regarding claims 6 and 7, see page 194 of Nalbandian.
             Regarding claims 8-11, see pages 194, 199, 205 and 222 of Nalbandia.
Claim(s) 1, 3, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahapatra et al (article, “Electrospun Fe2 O3 –Al2 O3 nanocomposite fibers as efficient adsorbent for removal of heavy metal ions from aqueous solution”).
             Regarding claim 1, Mahapatra et al (see the entire document, in particular, pages 116 and 117) teaches a process of making alumina/hematite composite nanofibers (see page 116 of Mahapatra et al), including the steps of (a) preparing a polymer solution, the polymer solution including an iron precursor, acetic acid and a polymer (see page 117 of Mahapatra et al); (b) adding an amount of an aluminum precursor to the polymer solution (see page 117 of Mahapatra et al); and (c) electro-spinning the polymer solution and the amount of the aluminum precursor to form alumina/hematite composite nanofibers (see page 117 of Mahapatra et al).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (article, “Electrospun Fe2 O3 –Al2 O3 nanocomposite fibers as efficient adsorbent for removal of  as applied to claims 1, 3, 6, 8 and 9 above, and further in view of Chase et al (U.S. Patent Application Publication 2011/0052467 A1).
             Regarding claim 2, Mahapatra et al teaches iron acetylacetonate as the iron precursor and polyvinyl pyrrolidone as the polymer (see page 117 of Mahapatra et al), but Mahapatra et al does not explicitly teach (1) iron(III) 2-ethylhexano-isopropoxide as the iron precursor. Chase et al (see the entire document, in particular, paragraph [0009]; Table A) teaches a process of making composite nanofibers by electro-spinning (see paragraph [0009] of Chase et al), including iron(III) 2-ethylhexano-isopropoxide as an iron precursor (see Table A, entry 2 of Chase et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide iron(III) 2-ethylhexano-isopropoxide as the iron precursor in the process of Mahapatra et al in view of Chase et al because the substitution of one known material (i.e., iron(III) 2-ethylehexano-isopropoxide, as taught by Chase et al) for another known material (i.e., iron acetylacetonate, as taught by Mahapatra et al) would have yielded predictable results (e.g., the manufacture of composite fibers by electro-spinning) to one of ordinary skill in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (article, “Electrospun Fe2 O3 –Al2 O3 nanocomposite fibers as efficient adsorbent for removal of heavy metal ions from aqueous solution”) as applied to claims 1, 3, 6, 8 and 9 above, and further in view of Aizenberg et al (U.S. Patent Application Publication 2015/0210951 A1).
             Regarding claim 4, Mahapatra et al teaches an aluminum oxide hydroxide nanopowder (see page 117 of Mahapatra et al), but Mahapatra et al does not explicitly teach (1) the step of forming the aluminum oxide hydroxide nanopowder from aluminum isopropoxide, acetic acid, . 
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (article, “Electrospun Fe2 O3 –Al2 O3 nanocomposite fibers as efficient adsorbent for removal of heavy metal ions from aqueous solution”) as applied to claims 1, 3, 6, 8 and 9 above, and further in view of Park et al (U.S. Patent Application Publication 2010/0147684 A1).
             Regarding claim 5, Mahapatra et al teaches a weight ratio between the polymers to iro-aluminum precursor of 2:1:1 (see page 117 of Mahapatra et al) and Park et al teaches a weight ratio of metal oxide and polymer of between 5:4 and 4:3 (see paragraph [0060] of Park et al), and the amount of metal precursor to polymer would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed 
             Regarding claim 7, see paragraph [0062] of Park et al.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (article, “Electrospun Fe2 O3 –Al2 O3 nanocomposite fibers as efficient adsorbent for removal of heavy metal ions from aqueous solution”) as applied to claims 1, 3, 6, 8 and 9 above, and further in view of Tepper et al (U.S. Patent Application Publication 2005/0029198 A1).
             Regarding claims 10 and 11, Mahapatra et al does not explicitly teach (1) CrO4 2- (chromate) adsorption by the composite nanofibers. Tepper et al (see the entire document, in particular, the abstract; paragraphs [0015], [[019] and [0025]; claim 22) teaches composite nanofibers (see the abstract of Tepper et al) and chromate adsorption (see paragraphs [0015], [0019] and [0025] of Tepper et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite nanofibers of Mahapatra et al for chromate adsorption in view of Tepper et al because both Mahapatra et al (see page 117 of Mahapatra et al) and Tepper et al (see paragraphs [0015] and [0019] of Tepper et al) are directed to the removal of heavy metals from liquids. Regarding the optimization, see paragraphs [0015], [0019] and [0025]; claim 22 of Tepper et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pardini et al (U.S. Patent Application Publication 2005/0077246 A1) teaches a .
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742